Case: 17-30125      Document: 00514172734         Page: 1    Date Filed: 09/27/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 17-30125                                 FILED
                                  Summary Calendar                       September 27, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DANIEL WAYNE COLLINS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 5:04-CR-50170-4


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Daniel Wayne Collins pleaded guilty to one charge of conspiring to
distribute methamphetamine and one charge of possession of a firearm in
relation to a drug trafficking offense. He was sentenced to serve 168 months
in prison on the former charge, to run consecutively to a 60-month sentence on
the latter charge, as well as five years on supervised release. The district court
denied both his 18 U.S.C. § 3582(c)(2) motion to reduce sentence and the
ensuing motion for reconsideration.

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30125     Document: 00514172734     Page: 2   Date Filed: 09/27/2017


                                  No. 17-30125

      Collins’s notice of appeal is, as the Government asserts, untimely as to
the denial of his motion for reduction of sentence because it was not filed within
14 days of the court’s order denying the motion.           See FED. R. APP. P.
4(b)(1)(A)(i); United States v. Alvarez, 210 F.3d 309, 310 (5th Cir. 2000)
(explaining that § 3582 is a criminal provision and the time limit for filing a
notice of appeal in a criminal case is jurisdictional). However, the notice of
appeal was timely filed with respect to the district court’s denial of his motion
for reconsideration. Nonetheless, because Collins’s motion for reconsideration
was filed more than 14 days following the district court’s ruling on his
§ 3582(c)(2) motion, it was an unauthorized motion that the district court
lacked jurisdiction to entertain. See United States v. Cook, 670 F.2d 46, 48 (5th
Cir. 1982). See also United States v. Early, 27 F.3d 140, 142 (5th Cir. 1994);
United States v. Miramontez, 995 F.2d 56, 58 n. 2 (5th Cir. 1993).
      AFFIRMED.




                                        2